The plaintiff in error was convicted of having in his possession intoxicating liquor with the unlawful intention to violate the provisions of the prohibition law, and was, on March 2, 1911, sentenced to be confined in the county jail for 30 days and pay a fine of $100, and in case said fine was not paid that said defendant be further confined until the same is satisfied at the rate of $1 per day.
From which judgment an appeal was taken by filing in this court on May 9, 1911, a petition in error with case-made. Plaintiff in error, on June 21st filed his motion to dismiss said appeal, which motion is hereby sustained and said appeal is accordingly dismissed, and the cause remanded to the county court of Pottawatomie county, with direction to enforce the judgment and sentence. *Page 387